—Judgment, Supreme Court, New York County (Joan Carey, J.), rendered September 17, 1990, convicting defendant, after a plea of guilty, of attempted robbery in the second degree, and sentencing him, as a second felony offender, to a term of 2Vi to 5 years, unanimously affirmed.
The IAS Court’s decision to deny defendant’s pro se motion to withdraw his plea without conducting an evidentiary hearing after it thoroughly reviewed the plea minutes and all responses to the defendant’s pro se motion, which revealed that the plea was entered knowingly and voluntarily and that counsel effectively represented the defendant, was proper (see, People v Bangert, 107 AD2d 752, 753).
We also find that defendant waived the attorney-client privilege with regard to counsel’s disclosure of defendant’s admission that he acted as a lookout during the robbery, in *235light of the fact that, during the plea proceeding, defendant admitted that he and two others forcibly stole the complainant’s wallet and since defendant challenged counsel’s representation (see, People v Edney, 39 NY2d 620). Concur—Sullivan, J. P., Rosenberger, Ellerin and Kupferman, JJ.